Citation Nr: 1759460	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-01 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to November 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction in the appeal was transferred to the Des Moines, Iowa RO in 2015.

The May 2015 rating decision of the Des Moines RO increased the Veteran's rating for his PTSD from 30 percent to 50 percent. As this represents only a partial grant of benefits sought, the matter remains on appeal.

A videoconference hearing in this matter was held in September 2016. The transcript is of record. 


FINDING OF FACT

Throughout the period on appeal, the Veteran's PTSD was manifested by symptoms such as anxiety, depressed mood, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, occasional unprovoked outbursts, all resulting in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

All duties under VCAA have been met. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126. If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran is rated under DC 9411, which is rated according to the General Rating Formula for Mental Disorders. Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted when there is "occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships." 38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted when there is "occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships." Id.

A 100 percent rating is warranted when there is "total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name." Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996). A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994). The Board recognizes that GAF scores are not utilized in the DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders).

The Veteran is currently rated at 50 percent, but he asserts that this rating does not accurately depict the severity of his condition. 

Throughout the period on appeal, the Veteran has alleged sleep impairment, depression, nightmares, anxiety, and low motivation, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). He stated at his hearing that he has a hard time meeting new people because he feels safer by himself, but that he and his wife are looking for a new church to join. He also stated that he had been hunting, and had interest in doing more. As there is no indication that the Veteran is not credible, these statements are entitled to probative weight. 

The Veteran's wife has also alleged that he suffers from sleep impairment, nightmares, depression, anxiety, and low motivation. She added at the hearing and in her submitted lay statements that he has had unprovoked outbursts and forgetfulness. As these are all lay observable symptoms, she is competent to report them. Id. There is no indication she is not credible, so these statements are entitled to probative weight. 

The Veteran was provided with VA examinations in September 2011 and May 2015. The September 2011 VA examiner noted nightmares, flashbacks, physiological reactivity and distress with reminders, avoidance of thoughts, feelings and conversations, avoidance of activities, places, or people, diminished interest and participation, poor sleep, and hypervigilance. The examiner also noted that the Veteran had good relationships with his wife and children, though he had few relationships outside of family. At the time of that examination, the Veteran was off work due to bulging discs in his back, but had had no other disturbances at work. The examiner found that the Veteran had mild occupational and social impairment and assigned a GAF score of 60. There is no evidence that the examiner was not competent or credible, and as the opinion was based on the medical evidence and physical evaluation of the Veteran, the Board finds the medical opinion is entitled to probative weight. See Nieves-Rodriguez, 22 Vet. App.295, 300 (2008).

The May 2015 VA examiner noted the Veteran had a depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbance of motivation and mood, and difficulty establishing and maintaining relationships. The examiner also noted that the Veteran reported forgetfulness that seemed consistent with age and that the Veteran cried approximately once per week thinking about events in Vietnam. The Veteran had little social interaction outside of family, but reported being close with one of his brothers and talking and visiting with his children. There is no evidence that the examiner was not competent or credible, and as the opinion was based on the medical evidence and physical evaluation of the Veteran, the Board finds the medical opinion is entitled to probative weight. See Nieves-Rodriguez, 22 Vet. App.295, 300 (2008).

Treatment notes from the Madison VA Medical Center in 2011 noted that the Veteran also had suicidal ideations once every few weeks. A note from January 2012 states that the Veteran had formed a plan to hang himself a few weeks earlier, but did not currently have any suicidal ideations. 

Treatment notes from August 2016 state that the Veteran had difficulty sleeping, was irritable, had a fair appetite, and lacked motivation. The notes also indicated that the Veteran denied suicidal or homicidal ideations and did not have feelings of hopelessness or worthlessness. The examiner further noted that the Veteran exhibited normal speech patterns and grooming.

The Board finds that the Veteran's symptoms throughout the period on appeal most closely approximate the criteria for a 50 percent rating. The Veteran has chronic sleep impairment, depression, anxiety, and low motivation, which make it difficult for him to establish new social relationships. To warrant a 70 percent rating, his depression and anxiety would need to be severe enough to cause deficiencies in most occupational and social areas. However, he has been capable of maintaining relationships with family and stated that he was looking for a new church. He worked as a supervisor at the same company where he had worked for 40 years, leaving only when he had back surgery and he and his wife moved to Iowa. He stated at his hearing that he still hunts and is interested in doing so more. The Veteran's forgetfulness is mild and of the type already contemplated by the 50 percent rating. While the Board notes the Veteran admitted suicidal ideations in 2011, he has denied any suicidal or homicidal ideations at all other times. Due to the limited and isolated nature of these reports, the Board finds that this is not representative of his condition during the appeal period. The Veteran's symptoms, though significant, do not rise to the level of occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. Therefore, a rating in excess of 50 percent is not warranted.  

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an initial rating in excess of 50 percent is not warranted. The preponderance of the evidence is against a higher rating. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim for an initial rating in excess of 50 percent is denied.

ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


